    Case 20-30149     Doc 505       Filed 08/06/20 Entered 08/06/20 14:25:52               Desc Main
                                    Document      Page 1 of 17



                             UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
___________________________________________
                                              )
 In re:                                       )  Chapter 11 (Joint Administration)
                                              )
 SD-Charlotte, LLC, et al., 1                 )  Case No. 20-30149
                                              )
               Debtors.                       )
                                              )
 __________________________________________)

               NOTICE OF DEBTORS’ MOTION PURSUANT TO
            BANKRUPTCY RULE 9019 FOR AN ORDER APPROVING
     SETTLEMENT WITH THE NORTH CAROLINA DEPARTMENT OF REVENUE


        PLEASE TAKE NOTICE THAT the above captioned debtors and debtors in possession

have filed the Debtors’ Motion Pursuant to Bankruptcy Rule 9019 for an Order Approving

Settlement with the North Carolina Department of Revenue (the “Motion”) with the United States

Bankruptcy Court for the Western District of North Carolina (the “Court”).

        PLEASE TAKE FURTHER NOTICE that your rights may be affected by the

Motion. You should read the Motion carefully and discuss it with your attorney. If you do

not have an attorney, then you may wish to consult with one.




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425).


CHAR2\2311782v4
 Case 20-30149          Doc 505     Filed 08/06/20 Entered 08/06/20 14:25:52           Desc Main
                                    Document      Page 2 of 17



        IF YOU DO NOT WANT THE COURT TO GRANT THE RELIEF REQUESTED IN

THE MOTION, OR IF YOU WANT THE COURT TO CONSIDER YOUR VIEWS ON THE

MOTION, THEN ON OR BEFORE AUGUST 20, 2020 AT 4:00 P.M. (EASTERN DAYLIGHT

TIME) YOU OR YOUR ATTORNEY MUST:

        (1)       File with the Court a written response requesting that the Court hold a hearing and

explaining your position. File the response at:

                  Clerk, United States Bankruptcy Court
                  For the Western District of North Carolina
                  401 West Trade Street
                  Room 111
                  Charlotte, NC 28202

If you mail your request to the Court for filing, you must mail it early enough so the Court will

receive it on or before the date stated above. If you have your attorney file a written response

then the response should be filed with the Court by electronic means through the Court’s website,

www.ncwb.uscourts.gov, under the name and case number shown above.

        (2)       You must also serve a copy of such request to the parties shown below and any

other parties as required by law or orders of the Court on or before the date described above:


                  U.S. Bankruptcy Administrator
                  Office
                  402 W. Trade Street
                  Suite 200
                  Charlotte, NC 28202-1669
                  Moore & Van Allen PLLC
                  100 North Tryon Street, Suite 4700
                  Charlotte, NC 28202
                  Attn: Zachary H. Smith
                                                   2

CHAR2\2311782v4
 Case 20-30149         Doc 505    Filed 08/06/20 Entered 08/06/20 14:25:52         Desc Main
                                  Document      Page 3 of 17




        (3)       Attend the hearing scheduled for August 27, 2020 at 9:30 a.m. (EDT) at the

Charles R. Jonas Federal Building, 401 West Trade Street, Charlotte, North Carolina 28202,

in Courtroom 1-5. You should attend this hearing if you file an objection.

        If you or your attorney do not take these steps, A HEARING WILL NOT BE HELD,

and the Court may decide that you do not oppose the relief sought in the motion or objection and

may enter an order granting that relief.

Dated: August 6, 2020


                                             MOORE & VAN ALLEN, PLLC

                                             /s/ Julia A. May

                                             Zachary H. Smith (NC Bar 48993)
                                             Hillary B. Crabtree (NC Bar 26500)
                                             James Langdon (NC Bar 23241)
                                             Julia A. May (NC Bar 50528)
                                             100 N. Tryon Street, Suite 4700
                                             Charlotte, NC 28202
                                             Telephone: (704) 331-1000
                                             Facsimile: (704) 339-5968
                                             Email: zacharysmith@mvalaw.com
                                             Email: hillarycrabtree@mvalaw.com
                                             Email: jimlangdon@mvalaw.com
                                             Email: juliamay@mvalaw.com

                                             Counsel to the Debtors and Debtors-In-Possession




                                               3

CHAR2\2311782v4
    Case 20-30149         Doc 505    Filed 08/06/20 Entered 08/06/20 14:25:52              Desc Main
                                     Document      Page 4 of 17



                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

                                                          )
    In re:                                                )       Chapter 11 (Joint Administration)
                                                          )
    SD-Charlotte, LLC, et al., 1                          )       Case No. 20-30149
                                                          )
             Debtors.                                     )
                                                          )
                                                          )


                    DEBTORS’ MOTION PURSUANT TO
             BANKRUPTCY RULE 9019 FOR AN ORDER APPROVING
      SETTLEMENT WITH THE NORTH CAROLINA DEPARTMENT OF REVENUE

             The above captioned debtors and debtors in possession (collectively, the “Debtors”), by

and through their undersigned counsel, hereby move the United States Bankruptcy Court for the

Western District of North Carolina (the “Court”) for the entry of an order pursuant to Rule 9019

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), substantially in the form

attached hereto as Exhibit A (the “Order”), approving that certain Settlement Agreement, between

Debtor Southern Deli Holdings, LLC (“SD Holdings”) and the North Carolina Department of

Revenue (the “NC DOR”), attached hereto as Exhibit B (the “Settlement Agreement”).

In support of this motion (this “Motion”), the Debtors respectfully represent:




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425).


CHAR2\2311782v4
 Case 20-30149         Doc 505      Filed 08/06/20 Entered 08/06/20 14:25:52           Desc Main
                                    Document      Page 5 of 17



                                          JURISDICTION

         1.       The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper in this district pursuant to 28 U.S.C. § 1408. This matter is a core proceeding

within the meaning of 28 U.S.C. § 157(b)(2), and the Court may enter a final order consistent with

Article III of the United States Constitution.

         2.       The statutory predicates for the relief requested herein are sections 105(a), 365,

and 553 of Title 11 of the United States Code (the “Bankruptcy Code”), Bankruptcy Rules 6004

and 9019, and Rule 9013-1(e) of the Rules of Practice and Procedure of the United States

Bankruptcy Court for the Western District of North Carolina.

                                          BACKGROUND

         A.       General Background.

         3.       On February 7, 2020 (the “Petition Date”) the Debtors filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

businesses and manage their affairs as debtors-in-possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code.

         4.       No request for the appointment of a trustee or examiner has been made.

On February 20, 2020, the Order Appointing Creditors’ Committee [Doc. No. 87] was entered

appointing the unsecured creditors’ committee (the “Creditors’ Committee”) in these chapter 11

cases.




                                                  2

CHAR2\2311782v4
 Case 20-30149         Doc 505      Filed 08/06/20 Entered 08/06/20 14:25:52           Desc Main
                                    Document      Page 6 of 17



        5.        A description of the Debtors’ businesses and the reasons for commencing these

Chapter 11 Cases is set forth in the Declaration of Brian Rosenthal in Support of the Debtors

Chapter 11 Petitions and Requests for First-Day Relief [Doc. No. 17].


        B.        Proposed Settlement Agreement.

        6.        The Settlement Agreement resolves certain prepetition tax liabilities owed by SD

Holdings to the NC DOR. On March 4, 2020, the NC DOR filed a proof of claim against SD

Holdings to preserve this prepetition liability, numbered Proof of Claim 71 (the “NC DOR

Claim”) alleging a $120,978.34 priority claim and a $11,056.94 general unsecured claim.

Pursuant to the Settlement Agreement, the NC DOR will receive $110,000.00 from the proceeds

of the sale of SD Holdings’ minority equity interest in DMAC-SD, LLC in full and final

satisfaction of (i) the NC DOR Claim and (ii) and any potential further tax liability of SD Holdings

to the NC DOR for the 2015, 2016, and 2017 tax years.


                                       BASIS FOR RELIEF

        7.        Approving the Settlement Agreement will resolve the largest priority claim alleged

against SD Holdings for significantly less than the amount of the claim (which, upon information

and belief, if not for the Settlement Agreement, the NC DOR would have amended to reflect an

even higher amount owed) and prevent any further tax liabilities from accruing against SD

Holdings for the 2015, 2016, and 2017 tax years. The Settlement Agreement allows SD Holdings

to consensually resolve the NC DOR Claim and retain sufficient assets to either pay in full the

                                                  3

CHAR2\2311782v4
 Case 20-30149         Doc 505     Filed 08/06/20 Entered 08/06/20 14:25:52           Desc Main
                                   Document      Page 7 of 17



remainder of the priority claims brought against it and settle the senior secured claim alleged

against it. Accordingly, the Debtors submit that it is in the best interest of SD Holdings and its

estate to approve the settlement and compromise between the NC DOR and SD Holdings.

        8.        “Compromises are favored in bankruptcy.” 9 Collier on Bankruptcy ¶ 9019.03[1]

(15th ed. 1993); see Official Comm. of Unsecured Creditors v. White Plains Joint Venture (In re

Bond), No. 93-1410, 1994 WL 20107, at *3 (4th Cir. 1994) (quoting same).

        9.        Bankruptcy Rule 9019(a) provides: “[o]n motion by the trustee and after notice

and a hearing, the court may approve a compromise or settlement.” Before approving a settlement

under Bankruptcy Rule 9019, a court must determine that the proposed settlement is in the best

interests of the debtor’s estate. St. Paul Fire & Marine Ins. Co. v. Vaughn, 779 F.2d 1003, 1010

(4th Cir. 1985) (upholding bankruptcy court’s approval of settlement because it was “in the best

interests of the estate as a whole”); In re Babb, Case No. 06-03003-8-JRL, 2009 WL 212568, at

*3 (Bankr. E.D.N.C. Jan. 26, 2009) (“[T]he court must consider the probability of success in

litigation and assess the wisdom of the proposed compromise in determining whether the

compromise is fair and equitable and in the best interests of the estate.”).

        10.       The United States Supreme Court has stated that, in determining the fairness of a

compromise, a court should:


        [F]orm an educated estimate of the complexity, expense and likely duration of such
        litigation, the possible difficulties of collecting on any judgment which might be
        obtained, and all other factors relevant to a full and fair assessment of the wisdom
        of the proposed compromise. Basic to this process in every instance, of course, is

                                                  4

CHAR2\2311782v4
 Case 20-30149          Doc 505     Filed 08/06/20 Entered 08/06/20 14:25:52              Desc Main
                                    Document      Page 8 of 17



        the need to compare the terms of the compromise with the likely rewards of the
        litigation.

Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414,

424-25 (1968). Courts within the Fourth Circuit apply the TMT Trailer case in evaluating a

settlement under Bankruptcy Rule 9019(a), and have identified several factors to be considered,

including: whether the settlement is fair, equitable, and in the best interest of the estate; the

probability of success in litigation; the complexity, duration, and expense of the litigation;

inconvenience and delay attending the litigation; and the interest of the creditors. Livesay v.

Cooper (In re CEI, LLC), 2019 U.S. Dist. LEXIS 29468, 18 (W.D.N.C. Feb. 25, 2019); Maloy v.

Sigmon (In re Maloy), 2009 WL 4800070, at *3 (Bankr. W.D.N.C. Dec. 7, 2009); In re Babb,

2009 WL 212568, at *3; In re Lanier, 383 B.R. 302, 307 (Bankr. E.D.N.C. 2008).

        11.       On the probability of success, “[i]t is sufficient to present the Court with the legal

positions asserted by each side and the facts relevant to those issues. The Court itself can evaluate

the likelihood of the parties’ prevailing in that litigation to determine whether the settlement is

reasonable.” In re Wash. Mutual, Inc., 442 B.R. 314, 330 (Bankr. D. Del. 2011).

        12.       But it is not for the bankruptcy court “to decide the numerous questions of law and

fact [presented] but rather to canvass the issues and see whether the settlement fall[s] below the

lowest point in the range of reasonableness.” In re Maloy, 2009 WL 4800070, at *3 (citations

omitted); see also Flinn v. FMC Corp., 528 F.2d 1169, 1172-73 (4th Cir. 1975); In re Capmark

Fin. Grp. Inc., 438 B.R. 471, 515 (Bankr. D. Del. 2010).


                                                    5

CHAR2\2311782v4
 Case 20-30149          Doc 505     Filed 08/06/20 Entered 08/06/20 14:25:52           Desc Main
                                    Document      Page 9 of 17



        13.       If a settlement is negotiated at arm’s length and with no hint of collusion, the

bankruptcy court will give deference to the exercise of each party’s business judgment. In re

Bond, 1994 WL 20107, at *4 (“Thus, when a proposed settlement offers benefits to the estate at

the time the parties enter into the agreement, we think a bankruptcy court does not abuse its

discretion by deferring to the business judgment of the parties who negotiated the compromise,

especially when the parties negotiated at arm’s length and there is no hint of collusion.”).

        14.       Here, the Settlement Agreement is a product of extensive arm’s length, good faith

bargaining over the past several months between SD Holdings and the NC DOR, which resolves

the NC DOR Claim and any potential further tax liability to the NC DOR for the 2015, 2016, and

2017 tax years. The Debtors believe the proposed compromise is fair and equitable, in the best

interests of SD Holdings and its estate and avoids the administrative costs and risk of loss that

would arise in further litigation of the issues set forth in this Motion. Accordingly, the Settlement

Agreement is within SD Holdings’ reasonable business judgment, and in any event, exceeds the

lowest point in the range of reasonableness.

        15.       The Settlement Agreement is in the best interest the SD Holdings and its estate and

creditors, and is reasonable, fair and equitable. Therefore, the Settlement Agreement should be

approved under Bankruptcy Rule 9019(a).

                                              NOTICE

        16.       Notice of this Motion shall be provided to: (i) the Bankruptcy Administrator;

(ii) the Creditors’ Committee; and (iii) any party that has requested notice pursuant to Bankruptcy

                                                   6

CHAR2\2311782v4
 Case 20-30149       Doc 505      Filed 08/06/20 Entered 08/06/20 14:25:52         Desc Main
                                  Document      Page 10 of 17



Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no other or

further notice need be given.


        WHEREFORE, the Debtors respectfully request that the Court enter an order approving

the Settlement Agreement, authorizing the parties to take all actions necessary to implement the

Settlement Agreement, waiving, to the extent applicable, the automatic stay of Bankruptcy Rule

6004(h), and granting such other relief as is just and proper.


Dated: August 6, 2020


                                              MOORE & VAN ALLEN, PLLC

                                              /s/ Julia A. May

                                              Zachary H. Smith (NC Bar 48993)
                                              Hillary B. Crabtree (NC Bar 26500)
                                              James Langdon (NC Bar 23241)
                                              Julia A. May (NC Bar 50528)
                                              100 N. Tryon Street, Suite 4700
                                              Charlotte, NC 28202
                                              Telephone: (704) 331-1000
                                              Facsimile: (704) 339-5968
                                              Email: zacharysmith@mvalaw.com
                                              Email: hillarycrabtree@mvalaw.com
                                              Email: jimlangdon@mvalaw.com
                                              Email: juliamay@mvalaw.com

                                              Counsel to the Debtors and Debtors-In-Possession




                                                 7

CHAR2\2311782v4
 Case 20-30149    Doc 505   Filed 08/06/20 Entered 08/06/20 14:25:52   Desc Main
                            Document      Page 11 of 17



                                   EXHIBIT A

                               PROPOSED ORDER




CHAR2\2311782v4
    Case 20-30149        Doc 505    Filed 08/06/20 Entered 08/06/20 14:25:52               Desc Main
                                    Document      Page 12 of 17




                         IN UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

                                                          )
    In re:                                                )       Chapter 11 (Joint Administration)
                                                          )
    SD-Charlotte, LLC, et al., 1                          )       Case No. 20-30149
                                                          )
             Debtors.                                     )
                                                          )
                                                          )

             ORDER APPROVING SETTLEMENT WITH THE NORTH CAROLINA
                           DEPARTMENT OF REVENUE

             Upon consideration of the motion (the “Motion”) of the above captioned debtors and

debtors in possession for the entry of an order pursuant to Rule 9019 of the Federal Rules of

Bankruptcy Procedure approving that certain Settlement Agreement between the Southern Deli

Holdings, LLC and the North Carolina Department of Revenue (the “NC DOR”) attached to the



1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425).
                                                    1

CHAR2\2311782v4
 Case 20-30149          Doc 505     Filed 08/06/20 Entered 08/06/20 14:25:52           Desc Main
                                    Document      Page 13 of 17



Motion as Exhibit B (the “Settlement Agreement”), and upon the Court’s determination that the

relief requested in the Motion is in the best interests of SD Holdings, its estate, creditors, and

other parties in interest; and sufficient cause appearing therefore,


                  IT IS HEREBY ORDERED THAT:

        1.        The Motion is GRANTED as set forth herein;

        2.        The Settlement Agreement is APPROVED;

        3.        The Debtors are authorized and empowered to take such actions as may be

 reasonably necessary to implement and effectuate the terms of the Settlement Agreement; and

        4.        This Court shall retain jurisdiction to hear and determine all matters arising from

 the implementation of this Order and the Settlement Agreement approved herein.


 This Order has been signed electronically.                        United States Bankruptcy Court
 The Judge’s signature and Court’s seal
 appear at the top of this Order.




                                                   2

CHAR2\2311782v4
 Case 20-30149    Doc 505    Filed 08/06/20 Entered 08/06/20 14:25:52   Desc Main
                             Document      Page 14 of 17



                                    EXHIBIT B


                            SETTLEMENT AGREEEMENT




                                         1

CHAR2\2311782v4
DocuSign Envelope ID: 6713AAA6-1733-4297-8574-6C0C44A8BD59
              Case 20-30149         Doc 505       Filed 08/06/20 Entered 08/06/20 14:25:52        Desc Main
                                                  Document      Page 15 of 17




                                 North Carolina Department of Revenue
                                                   Post Office Box 871
                                            Raleigh, North Carolina 27602-0871

                                                              

                                              SETTLEMENT AGREEMENT
                                           By and Between the Secretary of the
                                        North Carolina Department of Revenue and
                                               Southern Deli Holdings, LLC.

                  Pursuant to the general executive powers entrusted to the Secretary of the North Carolina
            Department of Revenue (“Department”), the Department enters into the following Settlement
            Agreement (“Agreement”) with Southern Deli Holdings, LLC (“Taxpayer”). The Department and
            Taxpayer are hereinafter referred to as the “Parties,” or a “Party,” as the case may be.

                    WHEREAS, the Department issued a Notice of Collection for outstanding Partnership Tax
            (“Collection Notice”) against Taxpayer for North Carolina Partnership Taxes, Interest and
            Penalties (collectively “Tax”) due for tax year 2017 on May 30, 2019;

                     WHEREAS, Taxpayer filed a voluntary bankruptcy Petition, Case # 20-30151, in Western
            District of North Carolina Bankruptcy Court;

                  WHERAS, the Department timely filed a Proof of Claim on March 4, 2020 against the
            Taxpayer reflecting the Tax due for tax year 2017 (“Proof of Claim”);

                   WHEREAS, the Department is currently conducting an examination of the books and
            records (“Audit”) of the Taxpayer for tax years 2015, 2016 and 2017 (“Period at Issue”);

                  WHERAS, the Department has determined through the course of the Audit that Taxpayer
            owes additional Partnership Tax for the Period at Issue (“Audit Liability”);

                   WHEREAS, Taxpayer and the Department enter into this Agreement to resolve the
            Partnership Tax liability from the Proof of Claim and Audit Liability; and

                   WHEREAS, the Parties acknowledge that this Agreement contains Tax Information
            subject to the disclosure prohibitions of N.C. Gen. Stat. § 105-259 and N.C. Gen. Stat. § 132-1.1.
            As used in this Agreement, “Tax Information” has the same meaning as in N.C. Gen. Stat. § 105-
            259.


                     NOW THEREFORE, the Parties hereto do agree as follows:

                    1.      Taxpayer agrees to pay the Department the sum of $110,000 (“Settlement
            Amount”), for full resolution of the Taxpayer’s outstanding liability for non-resident Partnership
            Tax from both the Proof of Claim and Audit Liability. Payment of the Settlement Amount will satisfy
            the tax obligation created at the partnership level pursuant to N.C. Gen. Stat. § 105-154(d) for the
DocuSign Envelope ID: 6713AAA6-1733-4297-8574-6C0C44A8BD59
              Case 20-30149         Doc 505       Filed 08/06/20 Entered 08/06/20 14:25:52         Desc Main
                                                  Document      Page 16 of 17

            Period at Issue related to the Proof of Claim and any additional income taxes that would result
            from the Partnership’s Audit. The unremitted amount of non-resident Partnership tax paid on
            behalf of non-resident partner, Yaron Goldman for tax year 2017 is deemed satisfied at the time
            the Settlement Amount is remitted.

                   2.     Taxpayer agrees to remit full payment of the Settlement Amount of $110,000 to
            the Department on or before September 30, 2020. The payment shall be mailed to the attention
            of Ronald D. Williams, II, Assistant Attorney General, North Carolina Attorney General’s Office,
            Post Office Box 629, Raleigh, North Carolina 27602-0629.

                   3.      Upon receipt of the Settlement Amount, the Department will close the Audit. All
            matters relating to the Audit will be considered resolved via this agreement.

                     4.      Taxpayer agrees to execute two copies of this Agreement on or before August 5,
            2020.

                   5.      Contemporaneously with the execution of this Agreement, Taxpayer shall file a
            Motion in the Bankruptcy case evidencing the agreement of the Parties.

                     6.      Each Party shall bear its own costs, expenses, and attorney’s fees.

                   7.      This Agreement represents a full and final binding resolution of the Taxpayer's
            Partnership Tax liability and Audit Liability for the Period at Issue. Taxpayer and non-resident
            partner, Yaron Goldman, therefore expressly waive all rights to make any further appeals or
            request a refund with respect to Taxpayer’s Partnership Tax liability and Audit Liability for the
            Period at Issue, including requesting a refund of the amount paid under this Agreement.

                    8.    This Agreement does not constitute a concession, agreement or admission by
            either the Department or Taxpayer as to the correctness or applicability of any legal or factual
            contention of the other Party. The Settlement Amount referenced above represents a
            compromised sum and does not represent any admission by either of the Parties of any of the
            contested issues.

                   9.      This Agreement constitutes the entire agreement of the Parties. All prior
            understandings and representations are merged in this Agreement and this Agreement shall not
            be modified in any manner, except by written instrument signed by the Parties.

                     10.     This Agreement shall be governed by the laws of North Carolina.

                  11.    This Agreement is final and conclusive except that the matter to which it relates
            may be reopened in the event of fraud, malfeasance or the misrepresentation of material fact.

                   13.     If Taxpayer fails to comply with any of the terms of this Agreement, the failure to
            comply will constitute a default of this Agreement and the Department may use all applicable legal
            remedies to collect the Tax plus all applicable interest, including the docketing of a Certificate of
            Tax Liability. Thus, if Taxpayer fails to remit payment in accordance with this agreement, the
            Department may declare the entire outstanding Partnership Tax liability from both the Proof of
            Claim and Audit Liability, all applicable penalties found in the Collection Notice and interest then
            outstanding for the Period at Issue due and owing and proceed with collecting the outstanding
            amount from Taxpayer. To the extent this occurs, the Department may impose a collection
            assistance fee on the outstanding amount in accordance with N.C. Gen. Stat. § 105-243.1. So
DocuSign Envelope ID: 6713AAA6-1733-4297-8574-6C0C44A8BD59
              Case 20-30149         Doc 505       Filed 08/06/20 Entered 08/06/20 14:25:52             Desc Main
                                                  Document      Page 17 of 17

            long as Taxpayer complies with the payment terms and filing requirements of this Agreement, no
            tax lien, Certificate of Tax Liability, or any similar filing shall be filed or docketed by the Department
            in any manner including, without limitation, in the public records.

                    14.     By signing this Agreement, Taxpayer and the Department certify and attest that
            they have read and agreed to all the terms of this Agreement, that the individuals signing below
            each represent and warrant that they are authorized to execute this Agreement for and on behalf
            of the Party for whom they are signing, and as the binding act of such Party, and that they do so
            voluntarily after ample opportunity to review the document with any individuals, advisors and
            counsel so desired.


                     NORTH CAROLINA DEPARTMENT OF REVENUE

                     By:
                     Title:     Director, Taxpayer Assistance and Collection Division
                                8/5/2020
                     Date:




                     SOUTHERN DELI HOLDINGS, LLC

                     By:
                     Title:     Chief Restructuring Officer
                                8/5/2020
                     Date:


                     YARON GOLDMAN

                     By:       ________________________________________________
                                8/5/2020
                     Date:     ________________________________________________
